DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 20190056597 A1) in view of Thurber et al. (US 20160011423 A1).

As per claim 1, Kamiya discloses
a headgear having an attachment that comes into close contact with a face of a user in a manner such that the user can see at least a front ([0061-0063], See  and 
a fixture that is attached to the attachment and is used for fixing the attachment to a head of the user while maintaining close contact with the face of the user ([0063], See Fig. 5, The band 6 is attached to the supporting member 5.); 
a display unit that has a video display unit configured to display video and is detachable from the attachment ([0061-0063, 0071], display unit 3 with device main body 4); and the attachment and the display unit are configured to engage with each other in a front-rear direction of the user ([0113], See Figs. 3 and 5, The device main body 4 would slide into concave portions 53L1 and 53R1.), but fails to disclose a lock mechanism that is provided in at least one of the attachment or the display unit, and fixes the display unit to the attachment in a manner such that fixing can be released.  
	However, Thurber discloses a lock mechanism that is provided in at least one of the attachment or the display unit, and fixes the display unit to the attachment in a manner such that fixing can be released ([0071], A lock would be used to secure a display device.). Kamiya in view of Thurber are analogous art pertaining to head mounted displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a locking mechanism with Kamiya’s supporting member. The locking mechanism would help secure the main body in place which increase stability of the connected devices.

As per claim 3, claim 1 is incorporated and Kamiya discloses
the display unit includes a pair of side guide portions that face each of ends of the attachment in a right- left direction and guide the display unit in a front-rear direction of the user when the display unit is attached to and detached from the attachment ([0072], See Fig. 5, The emission units 41L and 41R.).  

As per claim 4, claim 1 is incorporated and Kamiya in view of Thurber disclose
the lock mechanism includes a pair of clamp arms that sandwich the attachment in an up-down direction of the user (Thurber, [0071], See Fig. 17, Clamps may be used to lock the display to the supporting structure. The figures show support on the top and bottom side of the display device.). Kamiya in view of Thurber are analogous art pertaining to head mounted displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use clamps on the top and bottom of Kamiya’s supporting member to secure the main body. The locking mechanism would help secure the main body in place which increase stability of the connected devices.

As per claim 6, claim 1 is incorporated and Kamiya discloses 
the attachment is in a shape of goggles (See Fig. 5).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. and Thurber et al. in view of Tempel et al. (US 20160366399 A1).

the attachment has, on a front side, a convex portion that curves convexly toward a front of the user as viewed in an up-down direction of the user, and the display unit has, on a rear side, a concave portion that engages with the convex portion of the attachment as viewed in the up-down direction.  
	However, Tempel discloses the attachment has, on a front side, a convex portion that curves convexly toward a front of the user as viewed in an up-down direction of the user, and the display unit has, on a rear side, a concave portion that engages with the convex portion of the attachment as viewed in the up-down direction ([0030], See Fig. 2C, The curve of the foam 250 and the opaque housing 230.). Kamiya and Thurber in view of Tempel are analogous art pertaining to HMD. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a more curved supporting member and main body for Kamiya’s device. The curved structure would have a better fit to a user’s face.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. and Thurber et al. in view of Coatney et al. (US 20190227328 A1).

As per claim 5, claim 1 is incorporated and Kamiya in view of Thurber disclose using magnets as a locking mechanism (Thurber, [0071]), but fail to disclose the lock mechanism includes: a metal portion provided in the attachment; and an electromagnet that is provided in the display unit and is magnetically connected to the metal portion.  
	However, Coatney discloses the lock mechanism includes: a metal portion provided in the attachment; and an electromagnet that is provided in the display unit and is magnetically connected to the metal portion ([0034-0035], Magnets used on both sides to couple the devices.). Kamiya and Thurber in view of Coatney are analogous art pertaining to HMD. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have magnets in the device main body and the support member. Magnets on both sides on both sides would have a strong connection. Electromagnets are a well-known type of magnet.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. and Thurber in view of Shin et al. (US 20170115713 A1).

As per claim 7, claim 1 is incorporated and Kamiya fails to disclose a notification unit that gives notification of completion of fixing the display unit to the attachment by the lock mechanism.
However, Shin discloses a notification unit that gives notification of completion of fixing the display unit to the attachment by the lock mechanism ([0106], Display attachment of an external device.). Kamiya and Thurber in view of Shin are analogous art pertaining to display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ANDREW LEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624